DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:

Claims 16-35 recite “regions of […] frame(s).” This recitation is vague, unclear, and does not clearly define what a “region” is.
Claims 16, 17, 23, 24, 30, and 31 recite “transition probabilities.” The expression “transition probabilities” is not clearly defined. 
Claims 16, 17, 23, 24, 30, and 31 recite “path probabilities.” The specification describes a “path” as “ a region from a plurality, such as at least the first and second frames.” As stated above, it is unclear what a region is and with 
Claims 16, 18, 20, 23-25, 28, 30, 32 recites a “storyline.” The term “storyline” is not well-known in the art and is not clear as recited in the claims.

Please clarify or amend the claims to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claims 17, 18, 24, 25, 31, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Line 4 of claim 17 recites “determine a path probability for a respective path by determining a product of the transition probabilities associated with the plurality of edges that comprise the respective path.” Is the path probability different than the previously recited path probability and path in claim 16? Please amend the claim for clarity. Claims 24 and 31 are rejected using similar reasoning.
Line 4 of claim 18 recites “a storyline includes a path that transitions between respective regions of consecutive frames that are separated by at least a predefined amount.” Is the storyline and path different than the previously . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to defining a storyline based on path probabilities for a plurality of paths through the frames of a video without significantly more. Claim 23 recites “identifying regions of the first frame that have been viewed and regions of the second frame that have been viewed; determining transition probabilities by determining, for each of at least one first-frame region of one or more regions of the first frame, a transition probability of transitioning from a respective first- frame region of the first frame to each of at least one second-frame region of a plurality of regions of the second frame; based on the transition probabilities, determining path probabilities comprising a path probability for each of at least one of a plurality of paths through at least the first and second frames of the video, wherein a respective path extends through a region from each of at least the first and second frames; and defining a storyline based on at least one of the path probabilities.” These claimed steps are collecting and analyzing information which are similar to the concepts identified by the courts as abstract ideas, such as collecting information, analyzing it, and displaying certain results of the collection and analysis (Elec. Power Grp., LLL v. Alstom S.A, 119 USPQ2d 1739 (Fed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635.  The examiner can normally be reached on Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484